IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,440-01


                       EX PARTE CANTRELL NIMOY SASH, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 241-1511-13 IN THE 241ST DISTRICT COURT
                                 FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

arson and sentenced to imprisonment for forty-eight years. The Twelfth Court of Appeals affirmed

his conviction. Sash v. State, No. 12-14-00058-CR (Tex. App.—Tyler May 13, 2015)(not designated

for publication).

        On September 12, 2016, an order designating issues was signed by the trial court. The habeas

record has been properly forwarded to this Court by the district clerk pursuant to TEX . R. APP . P.

73.4(b)(5). However, the record has been forwarded without the trial court having resolved the
designated issue(s) in this case. We remand this application to the 241st District Court of Smith

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 18, 2017
Do not publish